Citation Nr: 0323314	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-16 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

2.  Entitlement to an effective date prior to May 18, 1998 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


 
ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued in July 2000 and December 2001 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2000, the 
veteran testified at an RO hearing and indicated that he 
wanted a videoconference Board hearing at the RO.  A copy of 
the transcript is associated with the claims file.  A 
February 2003 VA Form 119, Report of Contact, notes that the 
veteran would not be able to attend the videoconference 
hearing scheduled in March 2003 and that he did not want the 
hearing to be rescheduled.  The Board deems this a withdrawal 
of his hearing request.  38 C.F.R. § 20.704(e) (2002).

The Board observes that the second issue was characterized as 
whether the decision to grant service connection for PTSD 
with dysthymic disorder from May 18, 1998 was clearly and 
unmistakably erroneous.  But the Board has recharacterized 
the issue as described above, since the veteran's claim is 
not truly a claim alleging clear and unmistakable error in a 
particular rating decision, but is essentially a claim for an 
effective date earlier than May 18, 1998 for grant of service 
connection for PTSD with dysthymic disorder.  General, non-
specific claims of error cannot meet the specificity required 
to render a claim of clear and unmistakable error.  See Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993). 

Finally, the Board also notes that the veteran had perfected 
an appeal to a denial of service connection for a heart 
disorder secondary to PTSD.  In a November 2002 rating 
decision, the RO granted service connection for coronary 
artery disease and hypertension secondary to his service-
connected diabetes; thus, this issue is no longer in 
appellate status.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all evidence necessary for the equitable disposition of his 
claims.

2.  In a June 1971 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
hearing loss; the veteran was informed of this decision the 
same month but did not respond within one year of such 
notification.

3.  Evidence added to the record since the June 1971 rating 
decision is new evidence that bears directly and 
substantially upon the specific matter under consideration 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim.   

4.  The evidence does not show a level of hearing impairment 
in the veteran's left ear that may be considered a disability 
for VA purposes.

5.  There is no competent medical evidence linking the 
veteran's hearing impairment in the right ear to service.

6.  In a June 1971 rating decision, the RO denied the 
veteran's initial claim of entitlement to service connection 
for a nervous disorder and provided him with a copy of his 
appellate rights, at his address of record on June 28, 1971.

7.  As the veteran failed to file a timely appeal to the June 
1971 rating decision, it became final.

8.  At the time of the June 1971 rating decision there was no 
competent diagnosis of PTSD of record nor was there competent 
medical evidence of a psychiatric disorder, which could be 
linked to service.

9.  The June 1971 rating decision was consistent with and 
supported by the existing record and legal authority.

10.  On May 18, 1998, the RO received the veteran's claim for 
entitlement to service connection for PTSD with dysthymic 
disorder.

11.  On March 31, 1999, the RO received a copy of a February 
1999 comprehensive psychosocial evaluation done by the 
veteran's private psychologist that first diagnosed the 
veteran with PTSD; subsequently, in a May 17, 1999 VA 
examination report, a VA psychiatrist diagnosed the veteran 
with PTSD and opined that the veteran had PTSD and associated 
dysthymic disorder from his Vietnam experiences, the date of 
entitlement.  

12.  By a June 1999 rating decision, the RO established 
service connection for   PTSD with dysthymic disorder and 
assigned a 50 percent evaluation effective May 18, 1998, date 
of receipt of the veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision, denying service connection 
for hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received since the 
June 1971 rating decision sufficient to reopen the veteran's 
claim for service connection for hearing loss.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  

3.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).

4.  The criteria for assignment of an effective date prior to 
May 18, 1999 for the grant of service connection for PTSD 
with dysthymic disorder from May 18, 1998 have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  As 
the veteran's claim to reopen was received prior to August 
29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues on appeal as 
VA has complied with the notice and duty to assist provisions 
of the VCAA.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, the Board notes that 
collectively, in statements of the case (SOCs) issued in 
August 2000 and August 2002, a November 2002 supplemental 
statement of the case (SSOC), the hearing officer's 
statements, and various letters to the veteran, VA has 
advised him of the information needed to reopen and to 
substantiate his claims for service connection for hearing 
loss and entitlement to an earlier effective date for PTSD 
with dysthymic disorder.  With respect to his hearing loss 
claim, the veteran was advised that he needed to provide 
medical evidence establishing a diagnosis of the condition 
and a link, established by medical evidence, between hearing 
loss and service and the hearing officer kept the record open 
for the veteran to submit additional medical evidence and 
indicated that VA would schedule him for examination, if 
needed.  In addition to his testimony, both the veteran and 
his representative provided additional argument.

With regard to VA's duty to assist, the Board finds that all 
relevant and available service and post-service VA medical 
records, VA examination reports dated in March 1971, October 
1999 and September 2002, a February 1999 private psychosocial 
evaluation, various statements from the veteran's private 
treating psychologist, and an August 2000 VA primary care 
physician statement have been associated with the claims 
file.  The veteran and his representative have been given the 
opportunity to supplement the record.  A transcript of the 
veteran's testimony at an RO hearing and additional 
statements from the veteran and his representative have been 
associated with the claims file.  Furthermore, the Board is 
not aware of the existence of additional relevant evidence 
that could serve to reopen and establish service connection 
for hearing loss or warrants an earlier effective date for 
PTSD with dysthymic disorder.  

In light of the foregoing, the Board finds no prejudice to 
the veteran in this case by proceeding with the adjudication 
of the appeal as VA has complied to the extent possible with 
the notice and duty to assist provisions of the VCAA.  
Moreover, in light of the Board's decision reopening the 
veteran's claim for service connection for hearing loss and 
the fact that the RO discussed the merits of both issues on 
appeal, the Board finds that there has been no prejudice to 
the veteran in this case that would warrant further notice or 
development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

I.  New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for hearing 
loss.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for hearing loss, in a June 
1971 rating decision, noting that service medical records 
were silent as to complaint, or treatment of, hearing loss 
and VA examination showed normal hearing acuity.  By a letter 
dated June 28, 1971, the veteran was notified of the RO's 
action and was advised of his appellate rights, but no appeal 
was initiated within one year of the notification.  In 
November 1999, the veteran sought to reopen his claim for 
service connection for hearing loss.  In a July 2000 rating 
decision, the subject of this appeal, the RO determined that 
new and material evidence adequate to reopen the veteran's 
claim for service connection for hearing loss had not been 
submitted to reopen the claim.  The veteran was notified of 
this decision and was advised of his appellate rights the 
same month and he perfected an appeal within one year of 
notification.  Subsequently, in a November 2002 rating 
decision, the RO determined that new and material evidence 
adequate to reopen the veteran's claim had been submitted, 
reopened the claim and again denied it on the merits. 

Since the veteran did not perfect an appeal of the June 1971 
RO decision, it became final and is not subject to revision 
on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  The Board has reviewed all 
the evidence of record, and for the reasons and bases set 
forth below concludes that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for hearing loss.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

The evidence presented or secured since the last final denial 
of this claim in June 1971 includes, October 1999 and 
September 2002 VA audiological examination reports, an August 
2000 statement from the veteran's primary care physician, VA 
treatment records, and the testimony of the veteran at a 
personal hearing conducted at the RO in August 2000.  The 
Board finds that the August 2000 VA primary care physician's 
statement and the two recent VA audiological examination 
reports, alone bear directly or substantially on the specific 
matter and are so significant that they must be considered to 
fairly decide the merits of the claim.  Accordingly, the 
veteran's claim of entitlement to service connection for 
hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

II.  Service Connection for Hearing Loss

The veteran claims that his hearing loss is related to 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2002).  
Where a veteran who served for 90 days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

The veteran contends that he suffers from hearing loss as a 
result of noise exposure in service.  Applicable regulations 
provide that impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2002).

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id., at 159-60.

After a full review of the record, the Board concludes that 
service connection for bilateral hearing loss is not 
warranted.  The first requirement of a claim for service 
connection is a diagnosis of a disability.  The veteran's 
service medical records include entrance and separate 
examination reports, which note that the veteran's ears and 
eardrums were clinically evaluated as normal.  Moreover, 
there are no records showing bilateral hearing loss to a 
degree of 10 percent or more within one year from separation 
from service.  Thus, the veteran's hearing loss is not 
presumed to have been incurred in service under the 
provisions of 38 C.F.R. §§ 3.307, 3.309.

The record contains three post-service audiological 
examinations from March 1971 to September 2002.  The March 
1971 VA examination did not reveal any hearing loss meeting 
the criteria of 38 C.F.R. § 3.385 such that it could be 
considered a disability for VA purposes.  October 1999 and 
September 2002 VA audiological examinations revealed hearing 
impairment in the right ear meeting the criteria of 38 C.F.R. 
§ 3.385.  In none of those examinations is the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz for the left ear at least 40 decibels or 
greater nor are the auditory thresholds for at least three of 
the frequencies of 500, 1000, 2000, 3000, or 4000 at least 26 
decibels or greater.  In none of those examinations are the 
veteran's speech recognition scores using the Maryland CNC 
Test less than 94 percent for either ear.  Thus, the 
veteran's hearing loss in the left ear is not of the severity 
that it may be considered to be a disability for VA purposes 
under 38 C.F.R. § 3.385.  For that ear the veteran fails to 
satisfy the first element of a claim, that is, a current 
disability, and his claim for service connection for hearing 
loss for the left ear fails.  

Even though the veteran's hearing impairment in the right ear 
meets the criteria of 38 C.F.R. § 3.385 such that it could be 
considered a disability for VA purposes, there is no 
competent medical evidence linking it to service.  At the 
August 2000 RO hearing, the veteran clarified that his claim 
was for service connection for hearing loss on a direct basis 
and the hearing officer informed him that what was missing 
was an opinion from an audiologist linking his hearing 
impairment to service.  The record remained open for 60 days 
for the veteran to obtain an opinion and any additional 
supporting evidence.  The same month the veteran submitted a 
statement from his primary care physician.  The Board 
observes that, in the August 2000 statement, the veteran's 
primary care physician, who is not an audiologist, indicated 
that she had spoken to a VA audiologist who felt that the 
veteran's hearing deficits were most likely due to acoustic 
trauma sustained during his tour of duty with the tank unit 
to which he was assigned while in Vietnam, since no 
protection for the ears was provided.  However, that opinion 
is not competent medical evidence of a link to service.  The 
Board finds this opinion speculative in nature as it was 
second hand and not based on the audiologist's examination of 
the veteran or his claims file.  The Board finds the opinion 
of the September 2002 VA examiner more compelling because he 
not only examined the veteran, but also reviewed the 
veteran's claims file, before offering an opinion that it was 
more than likely that the veteran's current hearing loss is 
not the result of noise exposure incurred during his military 
service.  In support of this opinion, the examiner noted that 
the veteran's March 1968 induction and March 1971 VA 
examinations revealed normal hearing acuity.  

The only remaining evidence in support of the veteran's claim 
is his testimony and statements and those of his 
representative.  Lay opinions as to the etiology of a 
disorder are not competent medical evidence to establish 
service connection.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  Thus, the Board finds that the 
preponderance of the evidence is against service connection 
for hearing loss.  As such, the benefit of a doubt doctrine 
is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Effective Date for Grant of Service Connection for PTSD 
with Dysthymic Disorder

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2002).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for PTSD, it is legally impossible to get an effective date 
any earlier than the date the claim was ultimately received.



A.  Pertinent Criteria

1. Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
19.112, 19.113, 19.116, 19.118 (1970).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such. 
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970) [38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002)].

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 3.104(a) 
(2002).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2002).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

2.  Service Connection

There is no indication that a diagnosis of PTSD was a 
prerequisite for service connection for PTSD until 
codification of 38 C.F.R. § 3.304(f) in 1993.  See VAOPGCPREC 
26-97 (which, in part, noted VA's practice, since March 1980, 
of requiring that the record reflect a stressor during 
service and current PTSD symptomatology (as opposed to 
diagnosis)).  In other cases, the Court has cited VAOPGCPREC 
26-97, relevant to VA's practice that for PTSD to be service 
connected, the record must reflect that the claimant 
experienced a stressor during service and that he or she 
currently exhibits PTSD symptomatology.  A full reading of 
VAOPGCPREC 26-97, particularly in connection with governing 
laws and regulations extant in 1970, makes clear that 
VAOPGCPREC 26-97 is speaking as to the liberalizing effect of 
enactments easing the requirement of an in-service diagnosis, 
or even in-service manifestation of PTSD symptoms.  The 
General Counsel opinion explains that the amendment to the 
schedule to add PTSD was to conform with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM), DSM-III in that the previously 
governing DSM-II made no reference to the delayed onset of 
anxiety neurosis, the diagnosis previously utilized in rating 
traumatic neurosis.  The DSM-III specifically acknowledged 
that the symptoms of the new diagnostic category, PTSD, could 
emerge after a latency period of months or years following 
the trauma.

As noted above, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Still controlling in June 1971, were 38 U.S.C. § 310 (1970) 
and 38 C.F.R. 
§ 3.303(d) (1970), which clearly set out that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.

A review of the particular facts of this case as extant in 
June 1971 shows that, despite medical evidence showing 
acknowledgment of anxiety symptoms along with the veteran's 
claim that the onset of his symptoms occurred while he was in 
Vietnam and which he attributed to the pressures of combat 
and a diagnosis of anxiety state, chronic, minimal, no 
medical professional opined that the veteran's anxiety was 
related to his military service.  38 C.F.R. § 3.303.  The 
Board observes that the veteran's representative questions 
the March 1971 VA examiner's objectivity.  However, the Board 
notes that the VA examiner specifically noted in the report 
that he gave that particular assessment in case of the 
veteran's nervous symptoms develop to the point that further 
psychiatric examination and treatment became indicated.  He 
added that the veteran's symptoms seemed intermittent, they 
did not seem to impair his functioning and the veteran did 
not appear to be in need of psychiatric treatment.  The 
examiner found no psychiatric incapacity at that time.  Thus, 
the June 1971 rating decision was consistent with governing 
law requiring competent evidence of a current disability 
related to service.  As such, no error, of that sort that is 
undebatable, is shown and no clear and unmistakable error 
exists in the June 1971 rating decision.  38 C.F.R. §  
3.105(a) (2002).  The veteran's remedy was to appeal the 1971 
rating decision.  As he did not do so, the decision became 
final.  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders (Rating 
Schedule).  38 C.F.R. Part 4 (1980).

3.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2002).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree. 38 C.F.R. § 3.157(b) 
and (b)(1) (2002).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The date of a uniformed service examination which 
is the basis for granting severance pay to a former member of 
the Armed Forces on the temporary disability retired list 
will be accepted as the date of receipt of claim.  The date 
of admission to a non-VA hospital where a veteran was 
maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized, but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b) 
(2002).  Similarly, the date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  Moreover, 
when authenticated evidence from state and other institutions 
is submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by the VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2002).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The award of benefits based on a finding of error in a prior 
decision under 
38 C.F.R. § 3.105 is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. 
§ 3.400(k).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
which has been reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the statute or VA administrative issue.  Where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a) (2002).  
For PTSD service-connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. 
§ 3.114(a) unless the claimant met all eligibility criteria 
for the liberalized benefit on April 11, 1980, the effective 
date of the regulatory amendment adding the diagnostic code 
for PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97.

The addition of PTSD as a diagnostic entity in VA's Rating 
Schedule was a "liberalizing VA issue" for purposes of 38 
C.F.R. § 3.114(a).

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Where disability compensation was 
awarded pursuant to any liberalizing law or VA issue, the 
effective date of such award is to be established in 
accordance with the facts found, but cannot to be earlier 
than the effective date of the liberalizing law or VA issue.  
In no event was such an award or increase to be retroactive 
for more than one year from the date of application or from 
the date of administrative determination of entitlement, 
whichever was earlier.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114(a).

B.  Analysis

The veteran contends that service connection for PTSD should 
be effective the day following service discharge because the 
veteran had had PTSD since service and he filed a claim for 
disability benefits within a year of service discharge.  
These contentions are based on a March 1971 VA examiner's 
diagnosis of anxiety state, chronic, minimal, and his claim 
that this was the earliest indication of his later diagnosed 
PTSD.  Alternatively, the veteran argues that the effective 
date should go back to April 11, 1980, when PTSD was added as 
a diagnostic entity to the Rating Schedule for Mental 
Disorders.

The RO denied entitlement to service connection for a claimed 
nervous disorder in a June 1971 rating decision and properly 
notified the veteran by letter dated June 28, 1971 of denial 
at his address of record.  The RO provided the veteran with 
contemporaneous notice of his appellate rights.  He did not 
express disagreement with this determination within one year 
of the notification.  38 C.F.R. §§ 19.112, 19.113, 19.116, 
19.118 (1970).  Thus, the decision became final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970) [38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002)].

The June 1971 rating decision was based on the fact that 
there was no evidence of a nervous disorder in the service 
medical records and a March 1971 VA examination showing no 
psychiatric incapacity as his anxiety symptoms seemed to be 
intermittent and did not seem to impair his functioning.  
That decision was consistent with and supported by the 
existing record and legal authority.  As no clear and 
unmistakable error has been found in the unappealed 1971 
rating decision, denying service connection for a nervous 
disorder, it is final and the effective date for a later 
grant of service connection necessarily must be after June 
28, 1971.  See 38 C.F.R. §§ 3.105, 3.114, 3.400.

On May 18, 1998, the RO received the veteran's claim for 
service connection for PTSD.  The RO concluded, in a June 
1999 rating decision, that service connection was warranted 
for PTSD and assigned a 50 percent disability rating, 
effective from May 18, 1998, the day the veteran's claim was 
received.  The RO's decision was based on diagnoses of PTSD 
made by the veteran's private treating psychologist in 
February 1999 and a VA examiner in May 1999 and the VA 
examiner's opinion that the onset of veteran's symptoms of 
PTSD was early and had been chronic since then and that his 
dysthymia and personality disorder are at least in part due 
to his PTSD.  The examiner added that he suspected that the 
veteran had symptoms of personality disorders prior to his 
induction into the army.

Although the veteran filed a claim for entitlement to a 
nervous disorder within a year of service discharge, he was 
not found to have a psychiatric disorder on examination in 
1971.  VA did not receive the veteran's claim for entitlement 
to service connection for PTSD until May 18, 1998.  The facts 
establish the absence of any PTSD claim in the interim 
between the 1971 final rating decision and the RO's receipt 
of the veteran's May 1998 application.  Nor are there any 
non-VA or VA medical records showing a confirmed diagnosis of 
PTSD based on his Vietnam service during that time period.  
The salient point to be made is that the veteran's May 18, 
1998 claim for service connection for PTSD, however, was a 
new claim, separate and distinct from his earlier claim for a 
nervous condition, and thus was not a claim subject to the 
submission of new and material evidence.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, cannot be the same claim when 
it has not been previously considered).  Where, as here, a 
claim for direct service connection is received more than one 
year after service discharge, the effective date for grant of 
service connection is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

Thus, the effective date of the veteran's award of service 
connection for PTSD with dysthymic disorder cannot be earlier 
than the date of receipt of the original claim, May 18, 1998.  
The Board acknowledges that, in an April 2001 statement, the 
veteran's private psychologist indicated that he had been 
treating the veteran for PTSD for the past 26 years.  
However, although the veteran was asked to provide medical 
evidence in support of his service-connection claim, the 
first non-VA treatment evidence in the record was received in 
March 1999 following the receipt of his PTSD claim in March 
1998.  Evidence of private treatment cannot be considered an 
informal claim until received by VA.  38 C.F.R. § 
3.157(b)(2).  Consequently, the Board finds that the veteran 
did not submit any communication expressing an intent to 
apply for service connection for PTSD until May 18, 1998.  
This is the earliest communication received by VA from the 
veteran expressing intent to apply for service connection for 
PTSD.  The Board finds that, under applicable law and 
regulations, service connection for PTSD with dysthymic 
disorder is not warranted prior to May 18, 1998, date of 
receipt of the original claim.

The Board acknowledges the veteran's argument that he is 
entitled to an earlier effective date of April 11, 1980, 
under the liberalizing law provisions of 38 C.F.R. § 3.114.  
However, the liberalizing law provisions do not apply in this 
case, since the record does not show a diagnosis of PTSD 
prior to 1999, reflect that the veteran's anxiety state 
diagnosed in 1971 would have been diagnosed as PTSD today, or 
that eligibility of service connection for PTSD existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  Moreover, the 
Board observes that the liberalizing law provisions of 
38 C.F.R. § 3.114, if applicable, would only afford an 
effective date of one year prior to the date of claim, not 
back to April 11, 1980.  Thus, the criteria pertinent to 
effective dates based on the enactment of a liberalizing VA 
issue under 38 C.F.R. § 3.114(a) do not afford the veteran 
additional relief.  See VAOPGCPREC 26-97.  Thus, the Board is 
constrained from assigning an earlier effective date absent 
regulatory provisions authorizing such.  No such provision 
exists which, upon application to the facts in this case, 
would result in assignment of an earlier effective date.  As 
a result, the Board finds that the grant of service 
connection for PTSD with dysthymic disorder from May 18, 1998 
is proper, as the criteria for assignment of an earlier 
effective date have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for hearing loss has 
been received and the claim is reopened.

Service connection for hearing loss is denied.

An effective date earlier than May 18, 1998 for grant of 
service connection for PTSD with dysthymic disorder is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

